Citation Nr: 1332317	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-11 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating for bilateral hearing loss in excess of 10 percent prior to February 22, 2012 and in excess of 30 percent as of February 22, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to November 1956.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted service connection and assigned a 10 percent rating for bilateral hearing loss, effective from February 27. 2009.  In a March 2012 rating decision, the RO increased the rating to 30 percent, effective February 22, 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2012, the RO sent a letter to the Veteran, notifying him that based on his request, he had been placed on the list for a Travel Board hearing.  There was no other indication in the record that the Veteran had requested a Travel Board hearing. No hearing was ever scheduled or conducted for the Veteran.  In August 2013, a letter was sent to the Veteran, requesting that he clarify whether or not he would like to attend a Board hearing.  The Veteran responded to the letter, requesting a hearing before a Board Veterans Law Judge (VLJ) at his local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran should be scheduled for a hearing before a Board VLJ at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.703, 20.704 (2013).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



